Exhibit 10.4
2008-1 AMENDMENT
TO THE
STEELCASE INC.
MANAGEMENT INCENTIVE PLAN
Amended and Restates as of February 24, 2007
     This 2008-1 Amendment to the STEELCASE INC. MANAGEMENT INCENTIVE PLAN
(“Plan”) is adopted by Steelcase Inc. (the “Company”). The amendment is
effective as of March 1, 2008.
     Pursuant to Section 9.1 of the Plan, the Company amends the Plan as
follows:
A.
     Section 2.26 is amended and replaced in its entirety with the following:

2.26   Total Disability       “Total Disability” or “Disability” means that, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, the individual is unable to engage in any
substantial gainful activity or is receiving income replacement benefits under
an accident and health plan covering employees of the Company for a period of
not less than three months. The determination of Total Disability shall be made
by the Committee through procedures established for that purpose and on the
basis of reasonable medical examinations. The cost of any medical examination
shall be an expense of administration of the Plan.

B.
     Sections 7.3(b) and 7.3(c) are amended and replaced in their entirety with
the following:

7.3   Payment of Incentive Amounts

               (b) Long-Term Component. The amount of the long-term incentive
compensation for a Plan Year that is payable to the Participant in cash shall be
paid to the Participant in three annual installments. The first installment for
a Participant shall be paid after the end of the Participant’s second Plan Year
of participation in the Plan in accordance with subsection (c)(iii) below. The
long-term incentive amounts payable to the Participant shall be credited
contingently to a long-term incentive compensation recordkeeping account
maintained for each Participant in accordance with subsection (c) below;
provided, however,

 



--------------------------------------------------------------------------------



 



that no amount with respect to an award designed to qualify for the Performance
Based Exception may be credited to a Participant’s account until the Committee
has certified the EVA and attainment of EVA performance targets with respect to
such Participant in accordance with Section 7.1. The account shall be credited
at the end of each succeeding Plan Year with any long-term incentive dollar
amount earned by the Participant. Within the account, a separate record or
sub-account shall be maintained for each Plan Year for which long-term incentive
compensation is credited.
               (c) In addition to any applicable long-term incentive dollar
amount, at the end of the second Plan Year of participation and each subsequent
Plan Year, each sub-account within the Participant’s account shall be credited
with such reasonable interest rate as the Committee shall determine. Until the
Committee determines otherwise, such interest rate shall equal the three-year
U.S. Treasury rate, plus a spread reflecting Steelcase’s credit rating as of the
end of the applicable Plan Year (the applicable interest rate, “Interest Rate”
and the interest, “Interest”).
     The separate sub-account for each Plan Year shall be credited interest and
paid as follows:
               (i) The sub-account shall be established for and as of the end of
the Plan Year; and
               (ii) As of the end of the second Plan Year (the Plan Year
following the Plan Year for which the sub-account was established), the amount
in the sub-account shall be divided into three equal parts and each of such
parts shall be credited Interest for the second Plan Year; and
               (iii) As soon as feasible following the end of the second Plan
Year but in no event later than 90 days following the end of the second Plan
Year, one of the three parts of the sub-accounts shall be paid to the
Participant; and
               (iv) As of the end of the third Plan Year, the two remaining
parts of the sub-account shall be credited Interest for the third Plan Year; and
               (v) As soon as feasible following the end of the third Plan Year
but in no

2



--------------------------------------------------------------------------------



 



event later than 90 days following the end of the third Plan Year, one of the
two remaining parts shall be paid to the Participant; and
               (vi) As of the end of the fourth Plan Year, the amount remaining
in the sub-account shall be credited Interest for the fourth Plan Year and the
resulting amount shall be paid to the Participant as soon as feasible following
the end of the fourth Plan Year but in no event later than 90 days following the
end of the fourth Plan Year.
Pursuant to the foregoing each Participant may be receiving payments from as
many as three different sub-accounts following the end of a Plan Year.
          The dollar amount of long-term compensation credited to a Participant
for each Plan Year shall be entirely contingent and shall be unconditionally
earned only when actually paid. In the event a Participant ceases to be a
Participant but continues to be an Employee, Interest shall continue to be
credited until the account is exhausted or until terminated under Section 7.4.
          The Committee in its discretion may determine that any portion or all
of the long-term incentive compensation that is payable to a Participant shall
be paid in property other than cash (including without limitation stock options
granted under the Company’s Incentive Compensation Plan). Any portion of the
long-term incentive compensation that is payable to a Participant in property
other than cash shall be paid on such terms and conditions as determined by the
Committee.
C.
     Section 7.4(c) is amended and replaced in its entirety with the following:

7.4   Partial Year Participation, Employment Changes and Forfeitures

                    (c) Retirement, Death or Disability. If a Participant’s
employment terminates during a Plan Year by reason of Retirement, death or Total
Disability, (i) the annual component of the Participant’s incentive compensation
dollar amount for the Plan Year, if any, shall be prorated, and (ii) the
long-term component of the Participant’s incentive compensation dollar amount
for the Plan Year, if any, shall be prorated, under rules established and
maintained by the Committee for such purpose, based on the Participant’s time of
active employment as a Participant during the Plan Year. The annual compensation
payment shall be paid to the Participant or the Participant’s beneficiary at the
time the annual incentive compensation payments are made under the Plan. The
balance in the Participant’s long-term incentive compensation account (including
the prorated amount for the Plan Year) as of the end of the Plan Year, after
appropriate crediting of Interest for the Plan Year, shall be paid to the
Participant or

3



--------------------------------------------------------------------------------



 



the Participant’s beneficiary at the time long-term incentive compensation
payments are made under the Plan for each Plan Year until the account is
exhausted in accordance with sections 7.3(b) and 7.3(c).
D.
     Section 7.5 is amended and replaced in its entirety with the following:

7.5   Reports

From time to time during each Plan Year and as of the end of each Plan Year, the
Committee shall provide to each Participant information concerning current and
cumulative EVA performance, Interest credited in the account and the balance in
the Participant’s long-term incentive compensation account.
E.
     Section 8.2 is amended and replaced in its entirety with the following:
8.2 Long-Term Component
               (a) Upon a Change in Control, the long-term component of the
Participant’s incentive compensation for the Plan Year, if any, shall be
prorated at target, based on the Participant’s time of active employment as a
Participant during the Plan Year through the date of the Change in Control. The
prorated bonus shall be paid as a single lump sum payment to the Participant as
soon as reasonably practicable following the date of the Change in Control but
in no event later than 90 days following the date of the Change in Control.
               (b) Upon a Change in Control, the balance in the Participant’s
long-term incentive compensation account as of the date of the Change in
Control, after Interest has been credited for such period, shall be fully paid
to the Participant on an accelerated basis as a single lump sum payment as soon
as reasonably practicable following the date of the Change in Control but in no
event later than 90 days following the date of the Change in Control.
               (c) Notwithstanding anything to the contrary, if the Change in
Control event does not constitute a change in ownership or effective control of
the Company or a change in ownership of a substantial portion of the assets of
the Company under Section 409A of the Code, then the prorated bonus for the Plan
Year as set forth in subsection (a) above and the balance in the Participant’s
long-term incentive compensation account as set forth in subsection (b) above
shall be paid at the time long-term incentive compensation payments would be
made under the Plan for each Plan Year until the account is exhausted in

4



--------------------------------------------------------------------------------



 



accordance with sections 7.3(b) and 7.3(c) (and not upon a Change in Control),
but without any requirement for continuous employment until such date of
payment.
F.
     In all other respects, the Plan remains unchanged.
     IN WITNESS OF WHICH, Employer executes this 2008-1 Amendment to the Plan.

                              STEELCASE INC.
 
               
Dated:
  June 5, 2008       By:   /s/ Nancy W. Hickey
 
               
 
              Nancy W. Hickey

5